Citation Nr: 1640218	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  10-40 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for arthritis of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1968 to September 1977, with subsequent service in the Naval Reserves from May 1978 to September 1990.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims of entitlement to service connection for arthritis of the lumbosacral spine.

The Veteran testified via video conference before the undersigned in May 2013; the transcript is of record.  The Board remanded this matter in February 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As detailed in the February 2014 Remand, a review of the Veteran's Board hearing testimony reveals that he did not suffer from low back pain at any time during his period of active duty service.  07/10/2013 Virtual VA entry, Hearing Testimony at 3-4.  In late 1989, during a Navy Reserve drill weekend, however, the Veteran indicated that during his quarterly fitness test, he was unable to perform sit-ups or chin-ups due to low back pain.  Id. at 4.  Despite an attempt to obtain a waiver for these exercises, the Veteran was placed on non-physically qualified status for one year.  Id.  

An in-service May 9, 1990 X-ray report of the lumbosacral spine revealed degenerative arthritis of the lumbar spine with slight disc narrowing at L3-4 and L4-5.  03/07/2014 VBMS entry, STR-Medical at 47.  A July 1990 Report of Medical Examination reflects a finding of mild decreased range of motion of the low back and mild degenerative arthritis.  03/07/2014 VBMS entry, STR-Medical at 43.  Service personnel records reflect that the Veteran was placed on non-physically qualified (NPQ) status effective July 1990.  05/22/2014 VBMS entry, Military Personnel Record at 144.  A September 1990 Physical Fitness for Duty determination reflects that pain is induced by running and sit-ups, at which time he feels pain for several days.  05/22/2014 VBMS entry, STR-Medical at 9.  An August 1991 determination reflects that he was transferred to the Retired Reserve.  Id. at 10.  

In July 2014, the Veteran underwent a VA examination.  The examiner stated that lumbar disk herniations and radiculopathy are pervasive in the general population.  Based on the documents available for review, the Veteran's history, imaging, and physical exam, the examiner could not conclude that his disability is related to an injury during his inactive duty service.  The examiner opined that it is unlikely that he incited or developed degenerative lumbar spine disease with intervertebral disk disease from sit-ups during PT.  He was discharged in September 1977 per the history obtained from the Veteran and he did not develop a disk herniation and radicular symptoms until the "late 1990's."  

In acknowledging that the Veteran was discharged from service in 1977 and did not experience disk herniation and radicular symptoms until the late 1990's, it is not clear that the examiner appropriately considered the Veteran's assertions that his back problems began during reserve service in the late 1980's and early 1990's.  The Veteran does not assert that he had back problems during active service.  As detailed, his back problems are documented in the Reserve service records.  

Moreover, in an August 2014 submission, the Veteran voiced concerns with the adequacy of the examination.  08/29/2014 VBMS entry, VA 21-4138 Statement in Support of Claim.  

Thus, the Board finds that another opinion should be sought regarding the etiology of his claimed lumbar spine condition.  


Accordingly, the case is REMANDED for the following actions:

1.  Request that a VA examiner (other than the July 2014 VA examiner) with appropriate expertise review the Veteran's claims file and respond to the following:

State whether it is at least as likely as not that any currently diagnosed low back disability is the result of an injury during the Veteran's inactive duty service.  

The examiner should provide a comprehensive rationale for any opinion provided.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

An examination should only be scheduled if deemed necessary by the examiner.

2.  Thereafter, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  The Board is obligated by law to ensure that the RO/AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure substantial compliance. 

3.  Thereafter, readjudicate the issue on appeal.  If the issue remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, return the case to the Board for further appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




